 
 
EXHIBIT 10.1
 
SHARE EXCHANGE AGREEMENT


This Share Exchange Agreement (the “Agreement”) dated as of the 20th day of
October 2008, by and among Euro Trend Inc., a Nevada corporation (the
“Company”), Data Storage Corporation, a Delaware corporation (“Data Storage”),
and the shareholders of Data Storage named on the signature page of this
Agreement (collectively, the “Shareholders” and each, individually, a
“Shareholder”).


WITNESSETH:


WHEREAS, the Shareholders are the holders of all of the issued and outstanding
capital stock of Data Storage (the “Data Storage Shares”);
 
WHEREAS, the Shareholders are acquiring a controlling interest in the Company;
 
WHEREAS, the Company is willing to issue shares of its common stock, par value
$0.001 per share (the “Common Stock”), to the Shareholders in consideration for
all of the Data Storage Shares and a payment of $635,073; and


WHEREAS, the Company anticipates it will effectuate a 7 for 1 reverse stock
split of its issued and outstanding Common Stock (the “Reverse Split”) post
closing of the Agreement;
 
NOW, THEREFORE, for the mutual consideration set out herein, the parties agree
as follows:
 
1.               Exchange of Shares and Issuance to the Shareholders.
 
(a)  Issuance of Shares by the Company. On and subject to the conditions set
forth in this Agreement, the Company will issue to the Shareholders, in exchange
for 3,432,749 Data Storage Shares, which represents all of the issued and
outstanding capital stock of Data Storage, an aggregate of 93,500,000 shares of
Common Stock.  The Common Stock will be issued to the Shareholders in the
amounts set forth after their respective names in Schedule I to this Agreement.


(b)  Transfer of Data Storage Shares by the Shareholders. Subject to the
conditions set forth in this Agreement, the Shareholders will transfer to the
Company all of the Data Storage Shares in exchange for shares of Common
Stock.  Each Shareholder holds the number of Data Storage Shares set forth after
his or her name in Schedule I to this Agreement.


(c)  Additional Consideration.  On the Closing Date (as defined below), in
addition to the share exchange as contemplated by Sections 1(a) and (b) above,
Data Storage  or its Shareholders shall pay $635,073 (the “Additional
Consideration”) to the Company.  Of such amount, $50,000 has previously been
forwarded to the Law Offices of Stephen Fleming, PLLC as an escrow deposit which
is non-refundable after September 5, 2008 (the “Initial Good Faith
Deposit”).  Upon execution of this Agreement, Data Storage or the Shareholders
shall pay the remainder of the Additional Consideration or $585,073 to the
Company.
 
 
-1-

--------------------------------------------------------------------------------


 


(d)  Cancellation of Certain Shares of the Company’s Common Stock. On the
Closing Date, Peter O’Brien, the principal shareholder and current officer and
director will cancel a total number of 3,000,000 shares of the Company’s Common
Stock.
 
(e)  Closing. The issuance of the Common Stock to the Shareholders and the
transfer of the Data Storage Shares to the Company will take place at a closing
(the “Closing”) to be held at the office of Anslow & Jaclin, LLP, 195 Route 9
South, Suite 204, Manalapan, New Jersey 07726 as soon as possible after or
contemporaneously with the satisfaction or waiver of all of the conditions to
closing set forth in Section 6 of this Agreement (the “Closing Date”).
 
2.              Representations and Warranties of the Company. The Company
hereby represents, warrants, covenants and agrees as follows:
 
(a)    Organization and Authority.
 
(i)  
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.  The Company does not have any
equity investment or other interest, direct or indirect, in, or any outstanding
loans, advances or guarantees to or on behalf of, any domestic or foreign
corporation, Limited Liability Company, association, partnership, joint venture
or other entity. 



(ii)  
Complete and correct copies of the Company’s certificate of incorporation and
by-laws are available for review on the EDGAR system maintained by the U.S.
Securities and Exchange Commission (the “Commission”).



(iii)  
The Company has full power and authority to carry out the transactions provided
for in this Agreement, and this Agreement constitutes the legal, valid and
binding obligations of the Company, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency and other laws
of general application affecting the enforcement of creditor’s rights and except
that any remedies in the nature of equitable relief are in the discretion of the
court.  All necessary action required to be taken by the Company for the
consummation of the transactions contemplated by this Agreement has been taken.



(iv)  
The execution and performance of this Agreement will not constitute a breach of
any agreement, indenture, mortgage, license or other instrument or document to
which the Company is a party or by which its assets and properties are bound,
and will not violate any judgment, decree, order, writ, rule, statute, or
regulation applicable to the Company or its properties.  The execution and
performance of this Agreement will not violate or conflict with any provision of
the certificate of incorporation or by-laws of the Company.

 
 
-2-

--------------------------------------------------------------------------------



 
(v)  
The Securities, when issued pursuant to this Agreement, will be duly and validly
authorized and issued, fully paid and non-assessable. The issuance of the
Securities to Shareholders is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), pursuant to an
exemption provided by Section 4(2) and Rule 506 promulgated thereunder.



(vi)  
The authorized capital stock of the Company consists of 250,000,000 shares of
Common Stock, $0.001 par value of which 6,625,000 shares are currently issued
and outstanding and 10,000,000 shares of preferred stock, $0.001 of which no
shares are issued.  Except as provided in, contemplated by, or set forth in this
Agreement or the Company SEC Documents (as defined below), the Company has no
outstanding or authorized warrants, options, other rights to purchase or
otherwise acquire capital stock or any other securities of the Company,
preemptive rights, rights of first refusal, registration rights or related
commitments of any nature.  All issued and outstanding shares were either (i)
registered under the Securities Act, or (ii) issued pursuant to valid exemptions
from registration thereunder.



(vii)  
No consent, approval or agreement of any person, party, court, governmental
authority, or entity is required to be obtained by the Company in connection
with the execution and performance by the Company of this Agreement or the
execution and performance by the Company of any agreements, instruments or other
obligations entered into in connection with this Agreement.

 
(b)    SEC Documents.


(i)  
The Company is registered pursuant to Section 12 of the Exchange Act and it is
current with its reporting obligations under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).  None of the Company’s filings made
pursuant to the Exchange Act (collectively, the “Company SEC Documents”)
contains any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.  The
Company SEC Documents, as of their respective dates, complied in all material
respects with the requirements of the Exchange Act, and the rules and
regulations of the Commission thereunder, and are available on the Commission’s
EDGAR system.

 
 
-3-

--------------------------------------------------------------------------------



 
(ii)  
The Company SEC Documents include the Company’s audited consolidated financial
statements for the fiscal years ended October 31, 2007 (the “Financial
Statements”), including, in each case, a balance sheet and the related
statements of income, stockholders’ equity and cash flows for the period then
ended, together with the related notes.  The Audited Financial Statements have
been certified by George Stewart, CPA (“Stewart”).  The Financial Statements are
in accordance with all books, records and accounts of the Company, are true,
correct and complete and have been prepared in accordance with GAAP,
consistently applied.  Stewart is independent as to the Company under the rules
of the Commission pursuant to the Securities Act and is registered with the
PCAOB.  The Financial Statements present fairly the financial position of the
Company at the respective balance sheet dates, and fairly present the results of
the Company’s operations, changes in stockholders’ equity and cash flows for the
periods covered.



(iii)  
At the close of business on July 31, 2008 the date of Company’s most recent Form
10-Q filing, the Company did not have any material liabilities, absolute or
contingent, of the type required to be reflected on balance sheets prepared in
accordance with GAAP which are not fully reflected, reserved against or
disclosed on the July 31, 2008 balance sheet.  The Company has not guaranteed or
assumed or incurred any obligation with respect to any debt or obligations of
any Person, except endorsements made in the ordinary course of business in
connection with the deposit of items for collection.  The Company does not have
any debts, contracts, guaranty, standby, indemnity or hold harmless commitments,
liabilities or obligations of any kind, character or description, whether
accrued, absolute, contingent or otherwise, or due or to become due except to
the extent set forth or noted in the Financial Statements, and not heretofore
paid or discharged.



 
(c)
Absence of Changes.  Since July 31, 2008, except as set forth in the Company SEC
Documents and to the best of Company’s knowledge, there have not been:



(i)  
any change in the consolidated assets, liabilities, or financial condition of
the Company, except changes in the ordinary course of business which do not and
will not have a material adverse effect on the Company;



(ii)  
any damage, destruction, or loss, whether or not covered by insurance,
materially and adversely affecting the assets or financial condition of the
Company (as conducted and as proposed to be conducted);



(iii)  
any change or amendment to a material contract, charter document or arrangement
not in the ordinary course of business to which the Company is a party other
than contracts which are to be terminated at or prior to the Closing;

 
 
-4-

--------------------------------------------------------------------------------



 
(iv)  
any loans made by the Company to any of affiliate of the Company or any of the
Company’s employees, officers, directors, shareholders or any of its affiliates;



(v)  
any declaration or payment of any dividend or other distribution or any
redemption of any capital stock of the Company;



(vi)  
any sale, transfer, or lease of any of the Company’s assets other than in the
ordinary course of business;



(vii)  
any other event or condition of any character which might have a material
adverse effect on the Company;



(viii)  
any satisfaction or discharge of any lien, claim or encumbrance or payment of
any obligation by Company except in the ordinary course of business and that is
not material to the assets or financial condition of the Company; or



(ix)  
any agreement or commitment by the Company to do any of the things described in
this Section 2(c).



(d)  Property.  Except as set forth in the Company SEC Documents, the Company
does not own any real estate and is not a party to any lease agreement.


(e)  Taxes.  The Company has filed all federal, state, county and local income,
excise, franchise, property and other tax, governmental and/or related returns,
forms, or reports, which are due or required to be filed by it prior to the date
hereof, except where the failure to do so would have no material adverse impact
on the Company, and has paid or made adequate provision in the financial
statement included in the Company SEC Documents for the payment of all taxes,
fees, or assessments which have or may become due pursuant to such returns or
pursuant to any assessments received.  The Company is not delinquent or
obligated for any tax, penalty, interest, delinquency or charge.


(f)  Contracts and Commitments.  Except as contemplated under this Agreement or
set forth in the Company SEC Documents, the Company is not a party to any
contract or agreement.


(g)  No Adverse Change.  Since July 31, 2008, there has not been any Material
Adverse Change in the financial condition of the Company, although Shareholders
recognize that the Company has continued not to generate any revenue and has
continued to operate at a loss as a result of ongoing expenses, including
expenses relating to this Agreement and the consummation of the transactions
contemplated hereby.  A Material Adverse Change shall mean a material adverse
change in the business, financial condition, operations or prospects of a
person.
 
 
-5-

--------------------------------------------------------------------------------


 


(h)  No Defaults.  The Company is not in violation of its certificate of
incorporation or by-laws or any judgment, decree or order, applicable to it.


(i)  Litigation.  There are no material (i.e., claims which, if adversely
determined based on the amounts claimed, would exceed five thousand dollars
($5,000) in the aggregate) claims, actions, suits, proceedings, inquiries, labor
disputes or investigations (whether or not purportedly on behalf of the Company)
pending or, to Company’s knowledge, threatened against the Company or any of its
assets, at law or in equity or by or before any governmental entity or in
arbitration or mediation.


(j)  Compliance with Laws.  The Company, to its knowledge, is in full compliance
with all laws applicable to it (including, without limitation, with respect to
zoning, building, wages, hours, hiring, firing, promotion, equal opportunity,
pension and other benefit, immigration, nondiscrimination, warranties,
advertising or sale of products, trade regulations, anti-trust or control and
foreign exchange or, to the Company’s knowledge, environmental, health and
safety requirements).


(k)  Contracts and Commitments.  The Company is not a party to any contract of
agreement other than agreements that will be terminated at or prior to the
Closing.


(l)  Intellectual Property.  The Company has no intellectual property rights.


(m)  No Broker.  Except for Craig Seligman, neither the Company nor any of its
agents or employees has employed or engaged any broker or finder or incurred any
liability for any brokerage fees, commissions or finders’ fees in connection
with the transactions contemplated by this Agreement.  The Company shall
indemnify and hold the Shareholders harmless against any loss, damage, liability
or expense, including reasonable fees and expenses of counsel, as a result of
any brokerage fees, commissions or finders’ fees which are due as a result of
the consummation of the transaction contemplated by this Agreement.


(n) Reliance by Shareholders.  The representations and warranties set forth in
this Section 2 taken together, do not contain any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained herein and therein, when taken together, not misleading, and there is
no fact which materially and adversely affects the business, operations or
financial condition of the Company.  Shareholders may rely on the
representations set forth in this Section 2 notwithstanding any investigation it
may have made.


3.           Closing Deliveries.
 
 
-6-

--------------------------------------------------------------------------------


 
 
(a)  On the Closing Date, the Company shall deliver or cause to be delivered
toeach Shareholder:
 
(i)  a certificate registered in the name of each Shareholder representing the
number of shares of Common Stock set forth on Schedule I;


(ii) a legal opinion of counsel to the Company acceptable to the Shareholders;
and


(iii) letters of resignation from each of the directors and officers of the
Company.


(b)  On the Closing Date, each Shareholder shall deliver or cause to be
deliveredto the Company:


(i) the certificate representing such Shareholder’s shares of Data Storage
Shares, or if the shares were issued in uncertificated form, a written
representation executed by an officer of Data Storage that such Shareholder was
issued the number of shares set forth next to its name on Schedule I.

 

4.
Conditions to the Obligation of the Shareholders to Close.  The obligations
ofShareholders under this Agreement are subject to the satisfaction of the
followingconditions unless waived by Shareholders:

 
Representations and Warranties.  On the Closing Date, the representations and
warranties of the Company shall be true and correct in all material respects on
and as of the Closing Date with the same force and effect as if made on such
date, and the Company shall have performed all of their respective obligations
required to be performed by them pursuant to this Agreement at or prior to the
Closing Date, and Shareholders shall have received a certificate of the Company
to such effect and as to any other matters set forth in this Agreement.
 
No Material Adverse Change.  No Material Adverse Change in the business or
financial condition of the Company shall have occurred or be threatened since
the date of this Agreement, and no action, suit or proceedings shall be
threatened or pending before any court of governmental agency or authority or
regulatory body seeking to restraint, prohibition or the obtain damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated by this Agreement or that, if adversely decided, has or may have a
Material Adverse Effect.
 
Liabilities. On the Closing Date, the Company’s total liabilities shall not
exceed $2,000.
 
Legal Opinion.  The Shareholders shall have received a legal opinion from the
Company’s legal counsel, acceptable to the Shareholders
 
Resignations.   All officers and directors of the Company shall have tendered
a  letter of resignation.
 
Elections and Appointments.  The following individuals shall have been elected
as directors of the Company effective as of the Closing Date:
 
 
-7-

--------------------------------------------------------------------------------


 
 
CHARLES M. PILUSO
 
LAWRENCE A. MAGLIONE
 
RICHARD P. REBETTI, JR.
 
JOHN ARGEN
 
JOSEPH B. HOFFMAN
 
JAN BURMAN
 
BIAGIO CIVALE
 
The following individuals shall have been appointed to the following offices:
 
CHARLES M. PILUSO, President, Chief Executive Officer, Chief Financial Officer,
Principal Accounting Officer and Treasurer
 
JASON NOCCO, Secretary
 
(g)              Shares Outstanding.  The Company shall have 6,625,000 shares of
Common Stock outstanding without giving effect to the issuances contemplated
under this Agreement.
 
5.              Indemnification
 
Peter O’Brien, the principal stockholder of the Company (the “Indemnitor”),
hereby acknowledges that he will gain significant benefits from the transactions
contemplated hereunder.  In consideration for the consummation of the
transactions contemplated by this Agreement, the Indemnitor  hereby agrees to
indemnify and hold harmless the Company and the Shareholders, from and against
any and all liabilities, losses, damages, judgments, costs and charges,
including reasonable attorney fees and expenses, as a result of (i) any
liabilities of the Company that were incurred by the Company or arose from its
actions or omissions prior to the Closing Date and (ii) the Company’s breach of
any representations and warranties contained herein.  The provisions of this
Section 5 shall survive the consummation of the transactions contemplated
hereunder, and is intended to benefit the Company and the Shareholders and their
respective heirs, personal representatives, successors and assigns.
 
6.              Accredited Investor Status.
 
By countersigning this Agreement, each of the Shareholders, severally and not
jointly, represents that such Shareholder is an accredited investor as such is
defined in Regulation D promulgated under the Securities Act of 1933 as amended,
because such Shareholder fits one of the definitions set forth in Exhibit A
attached hereto.
 
 
-8-

--------------------------------------------------------------------------------




 
7.              Notices.
 
Any notice, demand, request, waiver or other communication required or permitted
to be given hereunder shall be in writing and shall be effective (a) upon hand
delivery by telecopy, e-mail or facsimile at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.  The
addresses for such communications shall be:
 
if to Data Storage:
 
Data Storage Corporation
 
875 Merrick Avenue
 
Westbury, NY 11590
 
Tel: (212) 564-4922
 
Fax: (212) 202-7966
 
with a copy to:
 
Anslow & Jaclin, LLP
 
Attn: Richard I Anslow, Esq.
 
195 Route 9 South, Suite 204
 
Manalapan, New Jersey 07726
 
Tel: (732) 409-1212
 
Fax: (732) 577-1188
 
if to the Company:
 
Euro Trend Inc.
 
Attn: Craig Seligman
 
36 Hidden Harbor
 
Point Pleasant, New Jersey 08742
 
Tel: (732) 899-2832
 
Fax:
 


-9-

--------------------------------------------------------------------------------


 
with a copy to:
 
Law Offices of Stephen Fleming, PLLC
 
Attn: Stephen Fleming
 
403 Merrick Ave, 2nd Fl
 
East Meadow, NY 11554
 
Phone: (516) 833-5034
 
Fax: (516) 977-1209
 
8.                 Miscellaneous. 
 
(a)    This Agreement constitutes the entire agreement between the parties
relating to the subject matter hereof, superseding any and all prior or
contemporaneous oral and prior written agreements, understandings and letters of
intent. This Agreement may not be modified or amended nor may any right be
waived except by a writing which expressly refers to this Agreement, states that
it is a modification, amendment or waiver and is signed by all parties with
respect to a modification or amendment or the party granting the waiver with
respect to a waiver. No course of conduct or dealing and no trade custom or
usage shall modify any provisions of this Agreement.
 
(b)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to any principles of conflicts of
law applicable to contracts made and to be performed entirely within such
State.  Each of the parties hereby  irrevocably consents and agrees that any
legal or equitable action or proceeding arising under or in connection with this
Agreement shall be brought in the federal or state courts located in the County
of New York in the State of New York, by execution and delivery of this
Agreement, irrevocably submits to and accepts the jurisdiction of said courts,
(iii) waives any defense that such court is not a convenient forum, and (iv)
consent to any service of process method permitted by law.
 
(c)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.
 
(d)    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same document.  Fax or PDF copies of signatures shall be treated as
originals for all purposes.
 
(e)    The various representations, warranties, and covenants set forth in this
Agreement or in any other writing delivered in connection therewith shall
survive the issuance of the Shares.
 
(f)     This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Fax or PDF copies of signatures shall be treated as originals for
all purposes.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
-10-

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have executed this Securities Exchange Agreement
the day and year first above written.
 


 
EURO TREND INC.
 
 
 
By: /s/ Peter O'Brien
                                                                       Peter
O'Brien
                                    
 
DATA STORAGE CORPORATION
 
 
 
By: /s/ Charles M. Piluso
                                                                       Charles
M. Piluso

 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
SHAREHOLDER SIGNATURE PAGE TO
DATA STORAGE CORPORATION/EURO TREND INC SHARE EXCHANGE AGREEMENT
 
 
By:  /S/ CHARLES M. PILUSO                            
        CHARLES M. PILUSO
 
By:  /S/ LAWRENCE A. MAGLIONE, JR.           
        LAWRENCE A. MAGLIONE, JR.
 
By:  /S/ RICHARD P. REBETTI, JR.                   
        RICHARD P. REBETTI, JR.
 
By:  /S/ JAN BURMAN                                         
        JAN BURMAN
 
By:  /S/ SCOTT BURMAN                                    
        SCOTT BURMAN
 
By:  /S/ DAVID BURMAN                                     
        DAVID BURMAN
 
By:  /S/ STEVE KRIEGER                                     
        STEVE KRIEGER




-12-

--------------------------------------------------------------------------------



 
Schedule I


NAME OF HOLDER
 
DATA STORAGE
SHARES
EURO TREND INC SHARES
ISSUED
Charles M. Piluso
 
2,418,146 (1)
65,864,600
Lawrence A. Maglione, Jr.
 
2.100 (1)
57,199
Richard P. Rebetti, Jr.
 
2,100 (1)
57,199
Jan Burman
 
406,245 (1)
360,255 (2)
20,877,658
Scott Burman
81,301 (1)
2,214,448
David Burman
81,301 (1)
2,214,448
Steve Krieger
81,301 (1)
2,214,448
TOTAL
 
3,432,749
93,500,000



(1) Shares of Data Storage Corporation Class B common stock
(2) Share of Data Storage Corporation Series A preferred stock
 
 

--------------------------------------------------------------------------------


 
 
Exhibit A


Accredited investors


A Person who meets any one of the following tests is an accredited investor:


 (a)   The Person is an individual who has a net worth, or joint net worth with
the Person’s spouse, of at least $1,000,000.


 (b)   The Person is an individual who had individual income of more than
$200,000 (or $300,000 jointly with the Person’s spouse) for the past two years,
and the Person has a reasonable expectation of having income of at least
$200,000 (or $300,000 jointly with the Person’s spouse) for the current year.


 (c)   The Person is an officer or director of the Company.


 (d)   The Person is a bank as defined in section 3(a)(2) of the Securities Act
or any savings and loan association or other institution as defined in section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity.


 (e)   The Person is a broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934.


 (f)   The Person is an insurance company as defined in section 2(13) of the
Securities Act.                   


 (g)   The Person is an investment company registered under the Investment
Company Act of 1940 or a business development company as defined in section
2(a)(48) of that Act.


 (h)   The Person is a small Business Investment Company licensed by the U.S.
Small Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958.


 (i)   The Person is an employee benefit plan within the meaning of Title I of
the Employee Retirement Income Security Act of 1974, if the investment decision
is made by a plan fiduciary, as defined in section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors.


 (j)   The Person is a private business development company as defined in
section 202(a)(22) of the Investment Advisers Act of 1940.


 (k)   The Person is an organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.
 
 

--------------------------------------------------------------------------------


 


 (l)   The Person is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of the Commission under the Securities Act.


 (m)   The Person is an entity in which all of the equity owners are accredited
investors (i.e., all of the equity owners meet one of the tests for an
accredited investor).


 If an individual Person qualifies as an accredited investor, such individual
may purchase the Shares in the name of his or her individual retirement account
(“IRA”).


 